

EXHIBIT 10.1
Agreement


THIS AGREEMENT (“Agreement”) is entered into on14th July, 2008 by and among:


Moneyeasy Industries Limited (Liguang Industrial Co., Ltd. “Moneyeasy”), a
company duly established and existing according to the law of Hong Kong Special
Administrative Region (“Hong Kong”), People’s Republic of China (“China”);


Domestic Shareholders (listed in Annex I thereof, “Shareholders”), all the
original domestic shareholders of Wuhan Tallyho Biological Product Co., Ltd. and
Wuhan Polypeptide Anti-aging Research Co., Ltd. (for the purpose of this
Agreement, domestic excludes Hong Kong and Macao Special Administrative Regions
and Taiwan Province);


Wuhan Tallyho Biological Product Co., Ltd. (“Tallyho”), a wholly foreign owned
enterprise duly established and existing under the laws of China; and


Wuhan Polypeptide Anti-aging Research Co., Ltd. (“Anti-aging”), a wholly foreign
owned enterprise duly established and existing under the laws of China.


(Moneyeasy, Shareholders, Tallyho and Anti-aging are hereinafter collectively
referred to as “Parties” and individually as “Party”.)


WHEREAS


1.           Moneyeasy has already concluded an Equity Acquisition Agreement
(“Acquisition Agreement”) with all the original shareholders of Tallyho and all
the original domestic shareholders of Anti-aging respectively.  Such Acquisition
Agreement has already been approved by Wuhan Commerce Bureau.


2.           All the Parties have completed the relevant examination, approval
and registration formalities relating to the Acquisition Agreement.  Tallyho and
Anti-aging have already been transformed into wholly foreign owned enterprises.


3.           According to the Acquisition Agreement, Moneyeasy shall pay
considerations for the equity interests in the amounts of RMB 40,230,000 and RMB
4,800,000 to all the original shareholders of Tallyho and all the original
domestic shareholders of Anti-aging, respectively.  The total consideration for
the equity interests (“Equity Consideration”) is RMB 45,030,000.  The Equity
Consideration has not yet been paid by Moneyeasy.


4.           The Domestic Shareholders agree to invest the respective Equity
Consideration into Tallyho and Anti-aging so as to make continuous development
of such companies.


 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Shareholders and Moneyeasy agree as follows:


1.           All the Parties agree that the Equity Consideration shall be paid
by Moneyeasy to a bank account co-managed by all the Parties.  The Shareholders
shall use the Equity Consideration to register a new domestic limited liability
company (“NewCo”) in the People’s Republic of China (excluding Hong Kong, Macao
and Taiwan) within _15__ days after payment of the Equity Consideration by
Moneyeasy.  The registered capital of the NewCo will be RMB 45,030,000 and shall
be contributed in one installment when the NewCo is established.


2.           All the Parties agree that, after establishment of the NewCo which
shall be judged on the basis that its business license and tax registration
certificates have been issued and its total registered capital has been duly
contributed, the Shareholders shall, immediately, transfer 100% of the equity
interests they will hold in the NewCo to Tallyho and Anti-aging in a nominal
consideration of RMB one yuan, and coordinate with Tallyho and Anti-aging to
complete the relevant industrial and commercial registration relating to such
acquisition, and meanwhile, assure that Tallyho will hold 89.34% of the equity
interests in the NewCo and Anti-aging will hold 10.66% of the equity interests
in the NewCo.


3.           This Agreement shall take into effect upon signatures or seals by
the Parties.  Should the Shareholders breach the warranties specified hereof,
Moneyeasy, Tallyho and Anti-aging are jointly or individually entitled to claim
and take actions against the Shareholders or request the Shareholders to
continue to perform this Agreement.


4.           Any disputes arising from this Agreement or relating to this
Agreement shall be resolved through friendly consultation by the Parties.  In
case the disputes can not be resolved through consultation within 30 working
days after occurrence of the disputes, either Party is entitled to submit such
disputes to China International Economic and Trading Arbitration Commission for
arbitration.  The arbitration shall be conducted in Shanghai and in
Chinese.  The arbitration awards shall be final and have binding effect on all
the Parties.


[The following of this page is intentionally left blank]

 
2

--------------------------------------------------------------------------------

 

The following is the signature page.



     
   
   
   
 
By: Chen Dongliang
 
By: Rao Bangfu
           
   
   
   
 
By: Hu lirong
 
By: Wang Ajing
           
   
   
   
 
By: Gu Shengbin
 
By: Chen Jiwu
           
   
   
   
 
By: Li Hanxin
 
By: Mo Chaohui
           
   
   
   
 
By: Li Jun
 
By: Zhan Yihua
           
   
   
   
 
By: Liu Wei
 
By: Cheng Jian
   
Gaodelasi (Beijing) International Anti-aging
   
Science Institute Co., Ltd.(Seal)
   
         
   
 
By: Yan Shengfan
 
By:
     
Guangzhou Hopsun Polypeptide Biological
 
Moneyeasy Industries Limited (Seal)
Science and Technology Co., Ltd.(Seal)
       
   
 
   
   
By:
By:
         
Wuhan Tallyho Biological Product Co., Ltd.
 
Wuhan Polypeptide Anti-aging Research
(Seal)
 
Co., Ltd. (Seal)
     
   
   
   
 
By:
  
By:

 
 
3

--------------------------------------------------------------------------------

 

Annex I Lists of Shareholders


 
4

--------------------------------------------------------------------------------

 